The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s response of 6/21/2022 has been entered and considered. Upon entering amendment, claims 13, 18, 19, and 24 have been amended, and claim 14 has been canceled. As a result of the amendment and the examiner’s amendment below, the previous rejection has been withdrawn. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Barry Greenbaum on 6/30/2022.
13.  (Currently Amended) A device for locating a vehicle for an inductive energy transmission from an inductive charging device to the vehicle in a near range, the device comprising:
at least one ultrasound transmitter which is situated on a primary coil of the inductive charging device and configured to emit at least one ultrasonic signal; and
a first ultrasound receiver situated on the vehicle and configured to receive at least one first ultrasonic signal sequence in the near range, the first ultrasonic signal sequence including at least two first direct receive signals which correspond
a second ultrasound receiver situated on the vehicle and configured to receive at least one second ultrasonic signal sequence in the near range, the second ultrasonic signal sequence including at least two second direct receive signals which correspond
at least one ultrasound transmitter to the second ultrasound receiver;
a third ultrasound receiver disposed on the vehicle and configured to receive at least one third ultrasonic signal sequence in the near range, the third ultrasonic signal sequence including at least two third direct receive signals which correspond
transmitter to the third ultrasound receiver;
a processing unit configured to ascertain an earliest first direct receive signal within the first ultrasonic signal sequence, to ascertain an earliest second direct receive signal within the second ultrasonic signal sequence, to ascertain an earliest third direct receive signal within the third ultrasonic signal sequence, and to ascertain a position of the vehicle relative to the primary coil of the inductive charging device in the near range as a function of the ascertained earliest first direct receive signal, the
ascertained earliest second direct receive signal, and the ascertained earliest third direct receive signal,
wherein the at least one ultrasound transmitter is configured to emit the at least
one ultrasonic signal in a time-specified first transmission window, the first ultrasound receiver is configured to receive the first ultrasonic signal sequence in a time-specified first measuring window, the second ultrasound receiver is configured to receive the second ultrasonic signal sequence in a time-specified second measuring window, and the third ultrasound receiver is configured to receive the third ultrasonic signal sequence in a time-specified third measuring window, and wherein the first measuring window, second measuring window and time-specified third measuring window are each longer than the first transmission window.

24.  (Currently Amended) A method for locating a vehicle for an inductive energy transmission to the vehicle in a near range, the method comprising the following steps:
emitting at least one ultrasonic signal using at least one ultrasound transmitter situated on a primary coil of an inductive charging device;
receiving at least one first ultrasonic signal sequence, which includes at least two first direct receive signals that correspond
receiving at least one second ultrasonic signal sequence, which includes at least two second direct receive signals which correspond
receiving at least one third ultrasonic signal sequence which includes at least two third direct receive signals that correspondultrasound transmitter to the third ultrasound receiver, using a third ultrasound receiver, situated on the vehicle, in the near range; 
ascertaining an earliest first direct receive signal within the first ultrasonic signal sequence; ascertaining an earliest second direct receive signal within the second ultrasonic signal
sequence; 
ascertaining an earliest third direct receive signal within the third ultrasonic signal sequence; and
ascertaining a position of the vehicle relative to the primary coil of the inductive charging device in the near range as a function of the ascertained earliest first direct receive signal, the ascertained earliest second direct receive signal, and the ascertained earliest third direct receive signal, 
wherein the at least one ultrasound transmitter is configured to emit the at least one ultrasonic signal in a time-specified first transmission window, the first ultrasound receiver is configured to receive the first ultrasonic signal sequence in a time-specified first measuring window, the second ultrasound receiver is configured to receive the second ultrasonic signal sequence in a time-specified second measuring window, and the third ultrasound receiver is configured to receive the third ultrasonic signal sequence in a time-specified third measuring window, and wherein the first measuring window, second measuring window and time-specified third measuring window are each longer than the first transmission window.
Allowable Subject Matter
Claims 13, 15-25 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The claims are deemed to be directed to a nonobvious improvement over the prior art of record, particularly over Mikulec (DE 10 2012 219986), Kilic (DE 10 2014 220247) and Okada (2013/0241476).
With respect to independent claim 13, the prior art of record, taken alone or in combination does not teach the limitations of “a first ultrasound receiver situated on the vehicle and configured to receive at least one first ultrasonic signal sequence in the near range, the first ultrasonic signal sequence including at least two first direct receive signals which correspondascertained earliest first direct receive signal, the ascertained earliest second direct receive signal, and the ascertained earliest third direct receive signal, wherein the at least one ultrasound transmitter is configured to emit the at least one ultrasonic signal in a time-specified first transmission window, the first ultrasound receiver is configured to receive the first ultrasonic signal sequence in a time-specified first measuring window, the second ultrasound receiver is configured to receive the second ultrasonic signal sequence in a time-specified second measuring window, and the third ultrasound receiver is configured to receive the third ultrasonic signal sequence in a time-specified third measuring window, and wherein the first measuring window, second measuring window and time-specified third measuring window are each longer than the first transmission window.” The aforementioned limitations in combination with the rest of the limitations in claim 13 renders the claim non-obvious over the prior art of record.
Independent claim 24 recites similar limitations as discussed above in independent claim 13 and is therefore indicated as allowable for similar reasons.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASEM MOURAD whose telephone number is (571)270-7770. The examiner can normally be reached M-F 9:00-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571)272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RASEM MOURAD/               Examiner, Art Unit 2836                                                                                                                                                                                         /REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836